Exhibit 10.2

AMENDMENT NO. 12

Dated as of May 5, 2008

to

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 12, 2007

THIS AMENDMENT No. 12 (this “Amendment”) is entered into as of May 5, 2008, by
and among SYNNEX CORPORATION, a Delaware corporation (the “Borrower”), GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“GE Capital”), as a Lender
and in its capacity as the contractual representative for itself and the Lenders
(the “Agent”), BANK OF AMERICA, N.A., as a Lender (“Bank of America”), and
SUMITOMO MITSUI BANKING CORPORATION, as a Lender (“SMBC”). Capitalized terms
used in this Amendment which are not otherwise defined herein, shall have the
meanings given such terms in the Credit Agreement (as defined below), as amended
hereby.

RECITALS:

WHEREAS, the Borrower, the Lenders and the Agent are parties to that certain
Second Amended and Restated Credit Agreement dated as of February 12, 2007, as
amended by that certain Amendment No. 1 and Confirmation, dated as of March 9,
2007, as further amended by that certain Amendment No. 2 and Limited Waiver,
dated April 27, 2007, as further amended by that certain Amendment No. 3, dated
May 14, 2007, as further amended by that certain Amendment No. 4, dated
August 31, 2007, as further amended by that certain Amendment No. 5, dated
September 28, 2007, as further amended by that certain Amendment No. 6, dated
October 31, 2007, as further amended by that certain Amendment No. 7, dated
November 30, 2007, as further amended by that certain Amendment No. 8, dated
February 11, 2008, as further amended by that certain Amendment No. 9, dated
February 25, 2008, as further amended by that certain Amendment No. 10, dated
March 27, 2008 and as further amended by that certain Amendment No. 11, dated
April 1, 2008 (the “Credit Agreement”);

WHEREAS, Borrower has requested that the Agent and the Lenders agree to amend on
the terms set forth herein certain sections of the Credit Agreement to allow for
the issuance and repurchase of convertible senior notes with a final maturity
date of not less than ten (10) years from the date of issuance in a principal
amount not to exceed $150,000,000;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders and the Agent hereby agree as follows:

1. Amendment to the Credit Agreement. As of the Effective Date, the Credit
Agreement is hereby amended as follows:

 

Amendment No. 12 to

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

1.1. Section 6.3 of the Credit Agreement is hereby amended as follows:

(a) By deleting the word “and” at the end of clause (h) of such Section;

(b) By replacing the period at the end of clause (i) of such Section and
inserting “; and” in lieu thereof; and

(c) By inserting the following as a new clause (j) of such Section:

“(j) Debt owing by the Borrower pursuant to the Convertible Senior Notes.”

1.2 Section 6.14 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 6.14. Cancellation of Debt; Conversion, Repurchase and Redemption of
Convertible Senior Notes. Except as set forth in this Section 6.14, The Borrower
shall not (and shall not suffer or permit any of its Domestic Subsidiaries to)
(a) cancel any claim or Debt owing to it, except for reasonable consideration
and in the ordinary course of business, (b) voluntarily prepay any Debt (other
than the Obligations), (c) voluntarily repurchase or redeem the Convertible
Senior Notes, in each case, for cash or (d) pay to the noteholders of the
Convertible Senior Notes (the “Convertible Senior Noteholders”) more than
$15,000,000 in cash (the “Note Cap”) (it being agreed and understood that the
Note Cap may not be utilized in conjunction with any conversions or any
concurrent conversions utilizing clause (iii) in the proviso below) to satisfy
the Borrower’s obligations to Convertible Senior Noteholders in connection with
the mandatory conversion, repurchase or redemption of the Convertible Senior
Notes; except that no payment shall be permitted if a Default or Event of
Default shall have occurred or is continuing after giving effect to such cash
payment; provided that, (i) any Domestic Subsidiary may voluntarily prepay any
Debt owed by such Domestic Subsidiary to the Borrower or any other Domestic
Subsidiary (other than a Domestic Excluded Subsidiary); (ii) nothing contained
herein is intended to restrict the Borrower from paying shares of the Borrower’s
common stock to Convertible Senior Noteholders in connection with the
conversion, repurchase or redemption of the Convertible Senior Notes or the
voluntary prepayment of the Convertible Senior Notes; and (iii) cash payments in
connection with the mandatory conversion, repurchase or redemption of the
Convertible Senior Notes that would otherwise cause the Note Cap to be exceeded
shall not count against the Note Cap if the following conditions are satisfied:

(A) before and after giving effect to such cash payment, no Default or Event of
Default shall have occurred or be continuing; and

(B) Borrower delivers to Agent at least five (5) Business Days prior to such
cash payment a certificate of the chief financial officer of the Borrower, in
form and substance acceptable to the Agent, certifying that the (x) the
Borrower’s actual Net Liquidity Availability shall at all times have exceeded
and will exceed $75,000,000 (taking into account the payment of cash to be made
in connection with the mandatory conversion, repurchase or redemption of the
Convertible Senior Notes) for the 30 day period prior to

 

2

Amendment No. 12 to

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

the date such cash payment is required to be made, (y) the Borrower’s projected
Net Liquidity Availability shall at all times exceed $75,000,000 (taking into
account the payment of cash to be made in connection with the mandatory
conversion, repurchase or redemption of the Convertible Senior Notes) for the 90
day period following the date such cash payment is required to be made in
connection with the mandatory conversion, repurchase or redemption of the
Convertible Senior Notes and (z) Borrower delivers to Agent on the date of such
cash payment a certificate of the chief financial officer of the Borrower, in
form and substance acceptable to the Agent, certifying that the Borrower is in
compliance with each financial covenant set forth in Annex G on such date.”

1.3 Section 8.1 is hereby amended by inserting the following as a new subsection
(l) of such Section:

“(l) Following the payment of cash by Borrower in connection with the mandatory
conversion, repurchase or redemption of the Convertible Senior Notes utilizing
clause (iii) of the proviso in Section 6.14 above, Net Liquidity Availability of
the Borrower is less than $75,000,000 at any time for the 90 day period
following the date such payment is made.”

1.4 Annex A of the Credit Agreement is amended as follows:

(a) By adding the following defined term in alphabetical order therein:

“Convertible Senior Notes” shall mean those certain convertible senior notes
issued by Borrower with a final maturity date of not less than ten (10) years
from the date of issuance, in an amount not to exceed $150,000,000 with an
interest rate up to 5.5% and subject to the terms set forth in the Convertible
Senior Notes Offering Memorandum.

“Convertible Senior Noteholders” has the meaning assigned to such term in
Section 6.14.

“Convertible Senior Notes Offering Memorandum” shall mean that certain draft
Offering Memorandum, dated May 5, 2008, together with any immaterial changes
(including, without limitation, (x) the months during the year during which
semi-annual payments are required to be made and (y) the principal amount of the
Convertible Senior Notes, provided that the principal amount, including any
exercised or available over-allotments, shall not exceed $150,000,000) made to
subsequent versions of, and the final, Offering Memorandum, and otherwise in
substantially similar form to the draft attached as Annex A to the Twelfth
Amendment.”

 

3

Amendment No. 12 to

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Note Cap” has the meaning assigned to such term in Section 6.14.

“Twelfth Amendment” shall mean that certain Amendment No. 12, dated May 5, to
the Agreement.

(b) The definition of “Change of Control” is amended as follows:

(i) By deleting the word “or” at the end of clause (c) of such definition;

(ii) By replacing the period at the end of clause (d) of such definition and
inserting “; or” in lieu thereof; and

(iii) By inserting the following as a new clause (e) of such definition:

“(e) any fundamental change as described in the Convertible Senior Notes
Offering Memorandum.”

(c) Clause (c) of the definition of “Restricted Payment” is amended by deleting
such clause in its entirety and replacing it with the following:

“(c) any payment, loan, contribution, or other transfer of funds or other
property to any stockholder of such Person; provided, however, that a payment,
contribution or other transfer of funds or other property made pursuant to the
Convertible Senior Notes Offering Memorandum to a Convertible Senior Noteholder
not otherwise prohibited hereunder shall not constitute a Restricted Payment.”

2. Conditions of Effectiveness of this Amendment. This Amendment shall become
effective as of the date hereof (the “Effective Date”) when, and only when, each
of the following conditions precedent has been satisfied and fulfilled to the
satisfaction of the Agent:

(a) Agent shall have received counterparts of this Amendment duly executed and
delivered by the Borrower and Lenders;

(b) The representations and warranties contained herein and in each other Loan
Document shall be true and correct in all respects, except to the extent that
such representations or warranty expressly relates solely to an earlier date;

(c) Agent shall have received a reaffirmation and consent in the form attached
hereto duly executed by each of the Guarantors;

(d) No Default or Event of Default hereunder shall have occurred and be
continuing or would result after giving effect to any of the transactions
contemplated on the date hereof;

 

4

Amendment No. 12 to

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(e) Agent shall have received such other documents, instruments, certificates,
fees, expenses and agreements as the Agent may reasonably request in connection
with the transactions contemplated by this Amendment.

3. Representations and Warranties of the Borrower. To induce the Agent and the
Lenders to enter into this Amendment, the Borrower represents and warrants to
the Agent and the Lenders (which representations and warranties shall be made on
and as of the Effective Date) that after giving effect to the amendments set
forth herein:

3.1. The Borrower has the requisite corporate power and authority and the legal
right to execute and deliver this Amendment, and to perform the transactions
contemplated hereby. The execution, delivery and performance by the Borrower of
this Amendment, (a) are within the Borrower’s corporate power; (b) have been
duly authorized by all necessary corporate or other action; (c) do not
contravene or cause the Borrower or any other Credit Party to be in default
under (i) any provision of the Borrower’s or such Credit Party’s articles or
certificate of incorporation or bylaws, (ii) any contractual restriction
contained in any indenture, loan or credit agreement, lease, mortgage, security
agreement, bond, note or other agreement or instrument binding on or affecting
the Borrower or such Credit Party or its property, or (iii) any law, rule,
regulation, order, license requirement, writ, judgment, award, injunction, or
decree applicable to, binding on or affecting the Borrower or such Credit Party
or its property; (d) will not result in the creation or imposition of any Lien
upon any of the property of the Borrower or such Credit Party or any Subsidiary
thereof other than those in favor of the Agent or any Lender, all pursuant to
the Loan Documents; and (e) do not require the consent or approval of any
Governmental Authority or any other Person, other than those which have been
duly obtained, made or complied with and which are in full force and effect.

3.2. This Amendment has been duly executed and delivered by the Borrower. Each
of this Amendment, and the Loan Documents (as amended or modified hereby) to
which each Credit Party is a party is the legal, valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
terms, subject, as to enforceability, to (A) any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the enforceability of creditors’ rights
generally and (B) general equitable principles, whether applied in a proceeding
at law or in equity, and is in full force and effect.

3.3. The representations and warranties of each Credit Party contained in each
Loan Document (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof) are true
and correct in all material respects on and as of the date hereof as though made
on and as of the date hereof.

3.4. No Default or Event of Default has occurred and is continuing or could
reasonably be expected to occur after giving effect to the transactions
contemplated hereby.

 

5

Amendment No. 12 to

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

4. Reference to and Effect on the Credit Agreement.

4.1. Upon the effectiveness of this Amendment, pursuant to Section 2 hereof, on
and after the Effective Date, each reference to the Credit Agreement in any of
the Loan Documents shall mean and be a reference to the Credit Agreement as
amended hereby.

4.2. Except as specifically set forth above, the Credit Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed. The Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement, as amended hereby, and the
Loan Documents effective as of the date hereof.

4.3. This Amendment is not a novation. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Agent or any Lender, or constitute a
waiver of any provision of, or any past or future non-compliance with, the
Credit Agreement or any other Loan Document, or any other documents, instruments
and agreements executed and/or delivered in connection therewith, and shall not
operate as a consent to any further or other matter, under the Loan Documents.

5. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

6. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

7. Entire Agreement. This Amendment taken together with the Credit Agreement and
all of the other Loan Documents, embodies the entire agreement and understanding
of the parties hereto and supersedes all prior agreements and understandings,
written and oral, relating to the subject matter hereof.

8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State and any applicable laws of the United States of
America.

9. No Course of Dealing. The Lenders have entered into this Amendment on the
express understanding with the Borrower that in entering into this Amendment the
Lenders are not establishing any course of dealing with the Borrower. The
Agent’s and the Lenders’ rights to require strict performance with all the terms
and conditions of the Credit Agreement as amended or modified by this Amendment
and the other Loan Documents shall not in any way be impaired

 

6

Amendment No. 12 to

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

by the execution of this Amendment. Neither the Agent nor any Lender shall be
obligated in any manner to execute any further amendments or further waivers,
and if any such further amendments or further waivers are requested in the
future, assuming the terms and conditions thereof are acceptable to them, the
Agent and the Lenders may require the payment of fees in connection therewith.

10. Release. To induce the Agent and Lenders to enter into this Amendment, the
Borrower acknowledges and agrees that neither it nor any other Credit Party has
any actual or potential claim or cause of action against the Agent or any Lender
relating to any Loan Documents or any actions or events occurring on or before
the date hereof. The Borrower (and by its consent to this Amendment, each other
Credit Party) hereby waives and releases any right to assert same.

11. Expenses. The Borrower hereby acknowledges and agrees that all fees, costs
and expenses of Agent and Lenders (including the reasonable fees, costs and
expenses of counsel or other advisors, if any) incurred in connection with the
transactions contemplated by this Amendment shall be payable by the Borrower in
accordance with the Credit Agreement.

[signature page follows]

 

7

Amendment No. 12 to

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 12 has been duly executed as of the day
and year first above written.

 

SYNNEX CORPORATION, as the Borrower By:   /s/ Simon Y. Leung  

Name: Simon Y. Leung

Title: General Counsel and Corporate

Secretary

Signature Page

 

Amendment No. 12 to

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and as a Lender By:   /s/ Eugene
Seip  

Name: Eugene Seip

Title: Duly Authorized Signatory

Signature Page

 

Amendment No. 12 to

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Robert M. Dalton  

Name: Robert M. Dalton

Title: Vice President

Signature Page

 

Amendment No. 12 to

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:   /s/ Katsutoshi Nishimura
 

Name: Katsutoshi Nishimura

Title: Senior Vice President

Signature Page

 

Amendment No. 12 to

Second Amended and Restated Credit Agreement